DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Shioda et al. [US 2020/0127410] in view of JP 2018139229 and Morita et al. [US 2020/0313327].
Regarding claim 1, Shioda discloses an electrical connector for circuit boards comprising: terminals (fig. 1; 30) comprising connecting portions (fig. 1; 31) configured to connect to a circuit board (Abstract, first sentence; 30 will be connected to the stationary housing so it is suggested that 30 will be connected to the substrate as well) formed at one end (fig. 1; 30a) and contact portions (fig. 1; 36) configured to contact a counterpart connect body (fig. 13; 10) formed at an other end (fig. 1; 30b) thereof; and a housing (fig. 6; 20, 50) in which the terminals (30) are secured therein such that a terminal array direction (fig. 6; Y) is a direction parallel to a surface (fig. 8; surface 21) of the housing (20), said housing (20, 50) having a stationary housing (20), configured to attach to the circuit board (substrate of Abstract) via the connecting portions (31) of the terminals (30), and a movable housing (50), configured to move relative to said stationary housing (20) and having the contact portions (36) of the terminals disposed therein, the stationary housing (20) having an interior space (fig. 6; inside space of 20) formed to permit entry of the movable housing (20) in a direction of connection (fig. 6; Z) to the counterpart connect body (10), wherein the terminals (30) further comprise a stationary-side retained portion (fig. 1; 32) secured in the stationary housing (20) by insert molding (Par [0082], first sentence), a movable-side retained portion (fig. 1; 34) secured in the movable housing (50) by press-fitting (Par [0083], first sentence), and a resiliently deformable resilient portion (fig. 1; 33) located between said stationary-side retained portion (32) and said movable-side retained portion (34), wherein the movable housing (50) comprises an entry wall portion (fig. 6; side wall that enters the inside of 20) that enters the interior space (inside space of 20) of the stationary housing (20) and is located in a spaced-apart relationship (50 is movable with 20, see fig. 9 for space) with said stationary housing (20), terminal holding grooves (fig. 8; slots of 50 that holds 30) that extend in the direction of connection (Z) and configured to accommodate a portion (fig. 1; 33c, see fig. 9) of the resilient portions (33), the terminal holding grooves (slots of 50 that holds 30) formed so as to be arranged in the terminal array direction (Y) on one wall surface (fig. 8; surfaces of 51) of said entry wall portion (side wall that enters the inside of 20), and movable-side terminal holding portions (fig. 8; 51H) securing the movable-side retained portions (34) of the terminals (30), wherein between the adjacent terminal holding grooves (slots of 50 that holds 30), the movable housing (50) comprises projections (fig. 8; protruded downward area of 51 next to 54) that extend in the direction of connection (Z) from a distal end portion (fig. 8; bottom end of 51) of the entry wall portion (side wall that enters the inside of 20), and, the projections (protruded downward area of 51 next to 54) have gaps (space in between 51) formed between them and the resilient portions (33) of the terminals (30) located within the terminal holding grooves (slots of 50 that holds 30) in the terminal array direction (Y).
Shioda does not disclose the terminal array direction is parallel to the surface of the circuit board; the stationary-side retained portion being press-fitted to the stationary housing; movable-side terminal holding portions are formed on an opposite side in a connector width direction perpendicular to said one wall surface; the distal end portion facing the circuit board side; and when the terminals are attached in the direction of connection from a circuit board side; wherein said movable-side retained portion includes movable-side coupling portions, each extending outwardly in the connector width direction from a side edge portion of a bottom portion of said movable-side retained portion and being coupled to the resilient portions of the terminals, such that the resilient portions of the terminals emerge from the movable-side coupling portions, wherein the resilient portions of the terminals comprise a plurality of curved portions and outer arm portions, each extending between one of the curved portions and one of the movable- side coupling portions, and wherein each of the projections is disposed between the adjacent outer arm portions, such that said each of the projections is located between the adjacent movable-side coupling portions.
However JP ‘229 teaches the stationary-side retained portion (fig. 3b; 12) being press-fitted to the stationary housing (fig. 1a; 21; see Par [0026] of translation, the fixed side held part 12B is press fitted into the holding groove 22A-1); movable-side terminal holding portions (fig. 3b; 29b) are formed on an opposite side (fig. 3b; 12 and 11b are opposite each other) in a connector width direction (fig. 3b; left-right direction) perpendicular to said one wall surface (fig. 3a; surface of 22); the distal end portion (fig. 3b; bottom side of 26a adjacent to 15) facing the circuit board side (fig. 3b; bottom surface of 13); and when the terminals (fig. 5; 10) are attached in the direction of connection (fig. 3b; up-down direction) from the circuit board side (bottom surface of 13); wherein said movable-side retained portion (fig. 3b; 11b) includes movable-side coupling portions (fig. 3b; 15), each extending outwardly in the connector width direction (left-right direction) from a side edge portion (side of 11b) of a bottom portion (bottom of 11b) of said movable-side retained portion (11b) and being coupled to the resilient portions (fig. 5; 14) of the terminals (10), such that the resilient portions (14) of the terminals emerge from the movable-side coupling portions (15), wherein the resilient portions (14) of the terminals comprise a plurality of curved portions (fig. 5; 14a-c) and outer arm portions (fig. 5; 14f), each (14f) extending between one of the curved portions (14a) and one of the movable- side coupling portions (15), and wherein each of the projections (fig. 5; 11b-1) is disposed between the adjacent outer arm portions (14f), such that said each of the projections (11b-1) is located between the adjacent movable-side coupling portions (15).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the stationary-side retained portion being press-fitted to the stationary housing; movable-side terminal holding portions are formed on an opposite side in a connector width direction perpendicular to said one wall surface; the distal end portion facing the circuit board side; and when the terminals are attached in the direction of connection from the circuit board side; wherein said movable-side retained portion includes movable-side coupling portions, each extending outwardly in the connector width direction from a side edge portion of a bottom portion of said movable-side retained portion and being coupled to the resilient portions of the terminals, such that the resilient portions of the terminals emerge from the movable-side coupling portions, wherein the resilient portions of the terminals comprise a plurality of curved portions and outer arm portions, each extending between one of the curved portions and one of the movable- side coupling portions, and wherein each of the projections is disposed between the adjacent outer arm portions, such that said each of the projections is located between the adjacent movable-side coupling portions as suggested by JP ‘229 for the benefit of providing improved mechanical strength in order to increase the life cycle of a terminal.
Furthermore, Shioda modified by JP ‘229 still does not explicitly disclose the terminal array direction is parallel to the surface of the circuit board.
However Morita further teaches a terminal array direction (fig. 1; left-right) is a direction parallel to the surface (fig. 1; top surface of CB1) of the circuit board (CB1).
Therefore it would have been further obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the terminal array direction being parallel to the surface of the circuit board as suggested by Morita for the benefit of providing compact design structure for improving the signal quality of high speed/frequency signals.

Regarding claim 2, Shioba and JP ‘229 disclose all of the claim limitations except wherein the resilient portions of the terminals comprise a wavelike configuration with a plurality of curved portions in the space between the stationary housing and the movable-side terminal holding portions of the movable housing, and the curved portions located closest to the movable-side terminal holding portions in the connector width direction are located farthest from the circuit board in the direction of connection.
However Morita teaches the resilient portions (fig. 7; 64a, 64c) of the terminals (60) comprise a wavelike configuration with the plurality of curved portions (fig. 7; middle curve of 64a, 64c and curve that contacts 64b) in a space between the stationary housing (fig. 7; 20) and the movable-side terminal holding portions (section of 30 that holds 68) of the movable housing (fig. 7; 30), and the curved portions (curve of 64a that contacts 64b) located closest to the movable-side terminal holding portions (section of 30 that holds 68) in the connector width direction (rear-front) are located farthest from the circuit board (CB1) in the direction of connection (down-up).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the resilient portions of the terminals comprise a wavelike configuration with a plurality of curved portions in the space between the stationary housing and the movable-side terminal holding portions of the movable housing, and the curved portions located closest to the movable-side terminal holding portions in the connector width direction are located farthest from the circuit board in the direction of connection as suggested by Morita for the benefit of having improved spring resilience of the terminal in order to have an optimum life cycle.

Regarding claim 3, Shioba modified by JP ‘229 and Morita has been discussed above. Shioba discloses wherein the movable housing (50) has the terminal holding grooves (slots of 50 that holds 30) and the projections (protruded downward area of 51 next to 54) formed on a distal end face (fig. 8; tip of 51 near the tip of 52l) of the distal end portion (bottom end of 51) facing the circuit board (substrate 20 would fix to), and the projections (protruded downward area of 51 next to 54) on the distal end face (tip of 51 near the tip of 52l) protrude beyond the terminals (30, see fig. 9) towards the circuit board (substrate 20 would fix to).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS E HARCUM whose telephone number is (571)272-9986. The examiner can normally be reached Mon-Fri. 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCUS E HARCUM/Examiner, Art Unit 2831